DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Cheng et al. (US 2014/0124863) hereinafter “Cheng”, Oxland et al. (US 2014/0264592) hereinafter “Oxland” and Yasuda (US 2013/0087845) hereinafter “Yasuda” and in further view of Faul et al. (US 2013/0280883) hereinafter “Faul”.
Regarding claim 1, Ching teaches a method comprising: forming a non-planar channel (Combination of Items 304 and a portion of Item 120; See Picture 1 below) of a multi-gate device on a substrate (Item 102), the channel comprising a height dimension defined from a base at a surface of the substrate (Item 102); oxidizing less than an entire portion of the channel (Paragraph 0051; Portion of Item 118 between Item 112 and Item 102), the oxidized portion of the channel has a top surface (Fig. 16B, Interface between Item 112 and Item 118), wherein the channel is disposed between junction regions (Item 110) on the substrate (Item 102), where the junction region (Items 110) on each of opposite sides of the channel has a bottom surface below a bottom surface of a conducting portion (Item 112) of the channel; and forming a gate stack 
Ching does not teach where the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
Ching further teaches where the lower portion of the channel (portion of Item 120; See Picture 1 below) and the upper portion of the channel (Item 304) are two different semiconductor materials (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium), where the semiconductor material of the lower portion of the channel is selected so that during a selective oxidation process only the lower portion of the channel is oxidized (Paragraph 0036). 
However, Figs. 3-6 of Cheng teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 308) are applied to sides of the upper portion of the channel and an oxidation is conducted where the lower portion of the channel is oxidized (Paragraph 0049; See Fig. 5), the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the lower portion of the channel using the oxidation method taught by Cheng, where the semiconductor material is the same in the upper and lower portion of the channel, such that after the oxidizing step the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the substrate (Item 21), junction regions (Items 33 and 39) on opposite sides of the channel where there is no oxide material beneath an in contact with the bottom surface of the junction region (Items 33 and 39) on each of opposite sides of the channel (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the 
Ching does not teach forming a layer of a catalyst material on the channel, wherein the catalyst material comprises a material having a property that accelerates oxidation of a material of the channel.
Yasuda teaches a method of forming an oxidized portion (Item 152’) of a semiconductor material (Item SP) where a layer of catalyst material (Item 153) is on the semiconductor material (Item SP), where the catalyst material (Item 153) comprises a material having a property that accelerates oxidation (Paragraph 0039) of the material of the semiconductor material (Item SP).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a catalyst material on the channel of Ching prior to oxidizing a portion of the channel of Ching, where the catalyst material comprises a material having a property that accelerates oxidation of the material of the because using such a material makes it possible to reduce the annealing temperature in the oxidation process and relax the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).  
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the oxidized portion of the channel.
However, Ching further teaches where the oxidized portion of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).
Fig. 2E of Faul where a bottom surface (See Picture 2 below) of a gate stack (Combination of Items 40A and 40B) is coplanar with a top surface (See Picture 2 below) of a modified portion (Item 25A) of a channel acting as a punch through stopper region to reduce 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-planar with the top surface of the oxidized portion of the channel (the punch through stopper region) in Ching because this configuration is known to reduce punch through leakage currents (Faul Abstract). 

    PNG
    media_image1.png
    277
    349
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Ching Fig. 12B)

    PNG
    media_image2.png
    298
    405
    media_image2.png
    Greyscale

Picture 2 (Labeled version of Faul Fig. 2E)
Regarding claim 3, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where oxidizing the channel comprises subjecting the channel to a temperature less than an oxidation temperature of a material of the channel.
Yasuda further teaches where inclusion of the catalyst material (Item 153) reduces anneal (lower the temperature and shorten the time) in the oxidation process (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the channel by subjecting the channel to a temperature less than an oxidation temperature of a material of the channel because the catalyst material present on the channel (as taught by the combination of Ching, Oxland and Yasuda above) reduces the annealing temperature in an oxidation process which relaxes the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).
Regarding claim 4, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.

Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is exclusively present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the layer of catalyst material  formed exclusively  at a base of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 5, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the layer of catalyst material is formed on the channel from the base of the channel to a height less than an apex of the channel.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, 
Ching further teaches where the channel is oxidized from a base of the channel to a height less than an apex of the channel.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the layer of catalyst material formed on the channel from the base of the channel to a height less than an apex of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 7, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the forming the catalyst layer comprises depositing the catalyst layer on the entire height dimension of the channel, and, after depositing, the method comprises removing the layer of the catalyst material from a portion of the height dimension of the channel.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst 
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the catalyst layer comprise depositing the catalyst layer on the entire height dimension of the channel and, after depositing, the method comprise removing the layer of the catalyst material from a portion of the height dimension of the channel because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Regarding claim 10, Ching teaches a method comprising: forming a non-planar channel (Combination of Items 304 and a portion of Item 120; See Picture 1 above) of a multi-gate device on a substrate (Item 102); oxidizing a portion of the channel (Paragraph 0051), the portion oxidized defined by a height dimension of the channel measured from a surface of the substrate (Item 102) that is less than an overall height dimension of the channel, and the oxidized portion of the channel has a top surface (Fig. 16B, Interface between Item 112 and Item 118), wherein the channel is disposed between junction regions (Item 110) on the substrate (Item 102), where the junction region (Items 110) on each of opposite sides of the channel has a bottom surface below a bottom surface of a conducting portion (Item 112) of the channel; and forming a gate stack (Combination of Items 1602 and 1604) on the channel, the gate stack (Combination of 
Ching does not teach where the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
Ching further teaches where the lower portion of the channel (portion of Item 120; See Picture 1 below) and the upper portion of the channel (Item 304) are two different semiconductor materials (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium), where the semiconductor material of the lower portion of the channel is selected so that during a selective oxidation process only the lower portion of the channel is oxidized (Paragraph 0036). 
However, Figs. 3-6 of Cheng teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 308) are applied to sides of the upper portion of the channel and an oxidation is conducted where the lower portion of the channel is oxidized (Paragraph 0049; See Fig. 5), the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the lower portion of the channel using the oxidation method taught by Cheng, where the semiconductor material is the same in the upper and lower portion of the channel, such that after the oxidizing step the oxidized portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the substrate (Item 21), junction regions (Items 33 and 39) on opposite sides of the channel where there is no oxide material beneath an in contact with the bottom surface of the junction region (Items 33 and 39) on each of opposite sides of the channel (Paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the 
Ching does not teach forming a layer of a catalyst material on the channel, wherein the catalyst material comprises a material having a property that enhances oxidation of a material of the channel nor the catalyst material comprising aluminum oxide.
Yasuda teaches a method of forming an oxidized portion (Item 152’) of a semiconductor material (Item SP) where a layer of catalyst material (Item 153) is on the semiconductor material (Item SP), where the catalyst material (Item 153) comprises a material having a property that enhances oxidation (Paragraph 0039) of the material of the semiconductor material (Item SP), and where the catalyst material (Item 153) comprises aluminum oxide (Paragraphs 0053 and 0056).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a catalyst material on the channel of Ching prior to oxidizing a portion of the channel of Ching, where the catalyst material comprises a material having a property that enhances oxidation of the material of the channel and comprises aluminum oxide because using such a material makes it possible to reduce the annealing temperature in the oxidation process and relax the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).  
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the oxidized portion of the channel.
However, Ching further teaches where the oxidized portion of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-planar with the top surface of the oxidized portion of the channel (the punch through stopper region) in Ching because this configuration is known to reduce punch through leakage currents (Faul Abstract). 
Regarding claim 12, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where oxidizing the channel comprises subjecting the channel to a temperature less than an oxidation temperature of a material of the channel.
Yasuda further teaches where inclusion of the catalyst material (Item 153) reduces anneal (lower the temperature and shorten the time) in the oxidation process (Paragraph 0039).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to oxidize the channel by subjecting the channel to a temperature less than an oxidation temperature of a material of the channel because the catalyst material present on the channel (as taught by the combination of Ching, Oxland and Yasuda above) reduces the annealing temperature in an oxidation process which relaxes the thermal budget placed on the structure by the annealing (Yasuda Paragraph 0039).
Regarding claim 13, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the forming the layer of catalyst material on the channel comprises depositing the layer of the catalyst material on an entire portion of the channel and prior to oxidizing, the method further comprises removing a portion of the layer of the catalyst material.
Yasuda further teaches depositing the layer of the catalyst material (Item 153) on an entire portion of the semiconductor material (Item SP) and prior to oxidizing, the method further comprising removing (Where a portion is removed from the top surface of Items 150, 151, 152, SP and 154) a portion of the layer of the catalyst material (Item 153) such that the catalyst material (Item 153) is present on portions of the semiconductor material (Item SP) where oxidation is desired.
Ching further teaches where the base of the channel is oxidized and an upper portion of the channel is not oxidized.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the forming the layer of catalyst material on the channel comprise depositing the layer of catalyst material on an entire portion of the channel and prior to oxidizing, the method further comprise removing a portion of the layer of the catalyst material because the catalyst layer promotes oxidation of a semiconductor material that it covers by lowering the annealing temperature of the semiconductor material in the covered portions (Yasuda Paragraph 0039) and the desired portions of the channel to be oxidized in Ching are on the bottom of the channel. 
Claims 6, 9, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Cheng et al. (US 2014/0124863) hereinafter “Cheng”, Oxland et al. (US 2014/0264592) hereinafter “Oxland”, Yasuda (US 2013/0087845) hereinafter “Yasuda” and Faul et al. (US 2013/0280883) hereinafter “Faul” and in further view of Tan et al. (US 2015/0221761) hereinafter “Tan”.
Regarding claim 6, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.
Ching does not teach where the layer of catalyst material is formed on half of the length of the channel.
	However, Yasuda shows and teaches where the height of the catalyst material will dictate the height of the oxidized portion of the channel formed and Tan teaches that the height of an isolation region of a fin between a channel and a substrate is a result effective variable (Tan Paragraph 0021 where the height of the bottom fin portion may be tuned or varied to achieve the desired substrate integrity). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the channel in which the catalyst layer is formed on such that the layer of catalyst material is formed on half the length of the channel because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Regarding claim 9, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above except where, prior to forming of the gate stack, the method comprises introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel.
Fig. 3e of Tan teaches a portion of the method to form a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164), and prior to forming a gate stack (Fig. 3f; Item 134), a dielectric material (Item 160) is introduced adjacent to the channel to a height equivalent to the isolation portion (Item 164) such that when the gate stack (Item 134) is formed the gate stack (Item 134) is disposed exclusively on the conducting portion of the channel (Item 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel prior to forming the gate stack such that when formed the gate stack exclusively contacts the conductive portion of the channel because the oxidized portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting portion. Further, less gate material would be required to use since only the conducting portion of the channel requires the presence of the gate structure thus lowering costs.
Regarding claim 14, the combination of Ching, Cheng, Oxland, Yasuda and Faul teaches all of the elements of the claimed invention as stated above.

	However, Yasuda shows and teaches where the height of the catalyst material will dictate the height of the oxidized portion of the channel formed and Tan teaches that the height of an isolation region of a fin between a channel and a substrate is a result effective variable (Tan Paragraph 0021 where the height of the bottom fin portion may be tuned or varied to achieve the desired substrate integrity). A particular parameter must first be recognized as a result effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the layer of catalyst material removed such that the portion of the layer of catalyst material is from at least one half of the overall height dimension of the channel because “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 16, the combination of Ching, Cheng, Oxland, Yasuda, Faul teaches all of the elements of the claimed invention as stated above except where, prior to forming the gate stack, the method comprises introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel.
Fig. 3e of Tan teaches a portion of the method to form a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164), and prior to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method comprise introducing a dielectric material adjacent to the channel to a height equivalent to the oxidized portion of the channel prior to forming the gate stack such that when formed the gate stack exclusively contacts the conductive portion of the channel because the oxidized portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting portion. Further, less gate material would be required to use since only the conducting portion of the channel requires the presence of the gate structure thus lowering costs.
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Cheng et al. (US 2014/0124863) hereinafter “Cheng” and Oxland et al. (US 2014/0264592) hereinafter “Oxland” and in further view of Faul et al. (US 2013/0280883) hereinafter “Faul”.
Regarding claim 17, Fig. 16B of Ching teaches an apparatus comprising: a non-planar multi-gate device on a substrate (Item 102) comprising a channel (Combination of Items 112 and 118) comprising a height dimension defining a conducting portion (Item 112) and a modified portion (Item 118) and a gate stack (Combination of Items 1602 and 1604) disposed on the channel (Combination of Items 112 and 118), where the modified portion (Item 118) is an oxidized portion (Paragraph 0016), and the modified portion of the channel has a top surface 
Ching does not teach where the modified portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel
However, Ching only teaches the semiconductor material of the lower portion of the channel being different from the semiconductor material of the upper portion of the channel (Paragraph 0016 where the upper portion of the channel is silicon and the bottom portion of the fin is silicon germanium) because the semiconductor material of the lower portion of the channel is selected such that when a selective oxidation is conducted only the semiconductor material of the lower portion of the channel is oxidized while material of the upper portion of the channel is not oxidized (Paragraph 0036).
Figs. 3-6 of Cheng teaches a method of oxidizing a lower portion of a channel where an upper portion of the channel and a lower portion of the channel are a same semiconductor material such that when spacers (Items 308) are applied to sides of the upper portion of the channel and an oxidation is conducted a channel structure results where the lower portion of the channel is modified [oxidized (Paragraph 0049; See Fig. 5)] and the modified portion of the channel is an oxidized portion of a same semiconductor material as the semiconductor material of the non-oxidized portion of the channel.
KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395-97 (2007)).
Ching does not teach where there is no oxide material present beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel.
Fig. 36 of Oxland teaches a non-planar gated device on a substrate (Item 21) comprising a channel that includes a conducting portion (Item 45) and a modified portion (Item 27), where the modified portion (Item 27) is present between the conducting portion (Item 45) and the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have no oxide material beneath and in contact with the bottom surface of the junction region on each of opposite sides of the channel in Ching as taught by Oxland because in some cases, where the channel is electrically isolated at either end by doping to form source and drain regions, an oxide is not required along the entire length of the fin but only underneath the portion of the fin in which the channel is formed (Oxland Paragraph 0033).     
Ching does not teach where the gate stack has a bottom surface co-planar with the top surface of the modified portion of the channel.
However, Ching further teaches where the modified portion (Item 118) of the channel serves to electrically isolate the active region from the substrate to reduce punch through effect (Paragraph 0016).
Fig. 2E of Faul where a bottom surface (See Picture 2 above) of a gate stack (Combination of Items 40A and 40B) is coplanar with a top surface (See Picture 2 above) of a modified portion (Item 25A) of a channel acting as a punch through stopper region to reduce punch through effect (Paragraph 0029). Faul further acknowledges that the prior art recognizes that a modified portion acting as a punch through stopper region can be formed by ion implantation or oxidation of a bottom portion of the channel (Paragraph 0007).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the bottom surface of the gate stack in Ching be co-
Regarding claim 19, Fig. 16B of Ching further teaches where the modified portion (Item 118) of the channel (Combination of Items 112 and 118) is disposed between the substrate (Item 102) and the conducting portion (Item 112) of the channel (Combination of Items 112 and 118).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2016/0093726) hereinafter “Ching” in view of Cheng et al. (US 2014/0124863) hereinafter “Cheng”, Oxland et al. (US 2014/0264592) hereinafter “Oxland” and Faul et al. (US 2013/0280883) hereinafter “Faul” and in further view of Tan et al. (US 2015/0221761) hereinafter “Tan”.
Regarding claim 18, the combination of Ching, Cheng, Oxland and Faul teaches all of the elements of the claimed invention as stated above except where the gate stack is disposed exclusively on the conducting portion of the channel.
Fig. 3f of Tan teaches a fin device where a channel (Item 320) has a conducting portion (Item 121) and an isolation portion (Item 164) and where a gate stack (Combination of Items 122 and 134) is disposed exclusively on the conducting portion of the channel (Item 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate structure of Ching exclusively contact the conducting portion of the channel of Ching because the modified portion of Ching is meant to prevent charge from flowing and the conducting portion of the channel in Ching is meant to allow charge flow such that the gates purpose is to control flow of charge through the conducting 
Regarding claim 20, the combination of Ching, Cheng, Oxland and Faul teaches all of the elements of the claimed invention as stated above.
Ching further teaches an apparatus having a first finfet device and a second finfet device (Paragraph 0013 where a PMOS device and NMOS device are present on the substrate).
The combination of Ching and Oxland does not teach where the second multi-gate device comprises a channel comprising a conducting portion having a height dimension greater than a height dimension of the conducting portion of the first multi-gate device.
However, Tan teaches that the height of an isolation region of a fin between a channel and a substrate is a result effective variable (Tan Paragraph 0021 where the height of the bottom fin portion may be tuned or varied to achieve the desired substrate integrity). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the height of the modified portion formed for each of the first multi-gate device and the second multi-gate device such that the channel of the second multi-gate device comprises a conducting portion having a height dimension greater than a height dimension of the conducting portion of the first multi-gate device because “[W]here the general conditions of a claim are disclosed in the prior art, it is not In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 Response to Arguments
Applicant's arguments, regarding claims 1 and 10, filed 11/11/2020 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that it would not have been obvious to modify the method of Ching with the location of the gate stack as taught by Faul (the bottom surface of the gate stack coplanar with the top surface of the oxidized portion of the channel). The Applicant supports their conclusion by stating that the method of oxidation in Ching (exposing side surfaces of the lower portion of the fin by removing a dummy gate that extends below a top surface of the lower portion) teaches away from a bottom surface of the gate stack being coplanar with a top surface of the oxidized portion of the channel. The Examiner disagrees. The Examiner notes that, in the rejection above, the Examiner modifies the method of Ching based on Cheng, Oxland, Yasuda and Faul. The method of Ching (which relies on a method of oxidation based on exposure of the lower portion to an atmosphere) is modified by Cheng and Yasuda (which rely on methods of oxidation based on a catalyst layer directly against the to be modified portion) and Faul (which relies on a method of oxidation based on an oxide layer directly against the to be modified portion). As such, the method of Ching is modified by the combination such that the dummy gate stack and thus the functional gate stack extending below a top surface of the oxidized portion of the channel is not necessary to form the oxidized portion of the channel. Thus, in light of the combination and teachings of Ching, Cheng and Yasuda, the teachings of the bottom surface of the gate stack relative to the top surface of the oxidized portion of the channel in Faul are relevant and appropriately modify the teachings in Ching.   In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004)”. Thus, as Ching does not explicitly teach away from the way of oxidizing the portion of the channel or the gate stack location taught by Faul, Ching’s teaching of a different method is not a teaching away.  Thus, the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection.   
Applicant's arguments, regarding claim 17, filed 11/11/2020 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that it would not have been obvious to modify the structure of Ching in view of Faul to provide a structure having a gate stack with a bottom surface co-planar with a top surface of the buried isolation layer. To support the Applicant’s conclusion, the Applicant states that Ching teaches away from ultimately forming a structure having a gate stack with a bottom surface co-planar with a top surface of the buried isolation layer. The Examiner disagrees as the Applicant merely focuses, in their argument, on the method of how Ching and Faul, respectively, form their modified portions while claim 17 is directed to the apparatus itself and the Examiner has provided motivation in the rejection above as to why one having ordinary skill in the art would apply the feature of the gate stack having a bottom surface coplanar with a top surface of the modified portion of the channel recited in Faul in the structure of Ching. 
Further, the Applicant states that the Ching reference teaches away from the combination, seemingly because it would not be able to form the modified portion of Ching by any other means than taught by Ching, yet the Examiner has shown in the rejection of claims 1 and 10 that 
Therefore, the Examiner does not find the Applicant’s arguments persuasive and maintains the rejection.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EKA/

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891